Citation Nr: 1404016	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  08-38 524	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability, claimed as secondary to service-connected cervical and lumbar spine disabilities. 

2.  Entitlement to service connection for a left knee disability, claimed as secondary to service-connected cervical and lumbar spine disabilities. 

3.  Entitlement to service connection for a right ankle disability, claimed as secondary to service-connected cervical and lumbar spine disabilities. 

4. Entitlement to service connection for a left ankle disability, claimed as secondary to service-connected cervical and lumbar spine disabilities. 

5.  Entitlement to service connection for a right foot disability, claimed as secondary to service-connected cervical and lumbar spine disabilities. 

6.  Entitlement to service connection for a left foot disability, claimed as secondary to service-connected cervical and lumbar spine disabilities.

7.  Entitlement to service connection for a left hip disability, claimed as secondary to service-connected cervical and lumbar spine disabilities.

8.  Entitlement to a separate rating for neurological manifestations of the right upper extremity as secondary to service-connected degenerative disc disease of the cervical spine.

9.  Entitlement to a total disability rating due to individual unemployability based on service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from June 1956 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Juan, Puerto Rico, and Winston-Salem, North Carolina.  
The Board notes that the instant matters were previously before the Board in September 2012, at which time they were remanded for further development.  After completion of the requested actions, the agency of original jurisdiction (AOJ) readjudicated the matters via a February 2013 supplemental statement of the case.  The AOJ returned the case to the Board that same month.  


FINDING OF FACT

While the Veteran's appeal was pending at the Board, and prior to the issuance of a final decision, the Veteran died.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his claim.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).  But see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008); 38 U.S.C.A. § 5121A (West Supp. 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this appeal.  (His death was on December 13, 2013, according to information provided to VA by the Social Security Administration.)  As a matter of law, claims do not survive a claimant's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A. § 5121A (West Supp. 2013) (providing for substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title. . . ."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.



____________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


